UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53041 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact name of registrant as specified in its charter) Iowa 20-2735046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa 51503 (Address of principal executive offices) (712) 366-0392 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of December 31, 2009, the issuer had 8,805 Series A Units, 3,334 Series B Units, and 1,000 Series C Units issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item Number Item Matter Page Number Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 4T. Controls and Procedures. 23 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. Submission of Matters to a Vote of Security Holders. 24 Item 5. Other Information. 24 Item 6. Exhibits. 24 Signatures 30 Certifications See Exhibits 31 and 32 PART I—FINANCIAL INFORMATION Item 1.Unaudited Financial Statements. SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Balance Sheets ASSETS December 31,2009 September 30, 2009 (Unaudited) Current Assets Cash and cash equivalents $ 10,930,649 $ 7,455,084 Accounts receivable 1,799 1,831,722 Accounts receivable, related party 10,357,853 12,396,172 Due from broker 2,813,943 2,108,267 Inventory 11,091,426 4,913,675 Derivative financial instruments - 263,688 Prepaid expenses and other 1,033,058 439,431 Total current assets 36,228,728 29,408,039 Property, Plant, and Equipment Land 2,064,090 2,064,090 Plant, Building and Equipment 197,741,411 197,435,327 Office and Other Equipment 695,761 680,145 Total Cost 200,501,262 200,179,562 Accumulated Depreciation (14,362,982 ) (9,600,217 ) Net property and equipment 186,138,280 190,579,345 Other Assets Financing costs, net of amortization of $1,557,125 and $1,467,677 2,292,869 2,382,317 Total Assets $ 224,659,877 222,369,701 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 1 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Balance Sheets LIABILITIES AND MEMBERS’ EQUITY December 31, 2009 September 30, 2009 (Unaudited) Current Liabilities Accounts payable $ 855,117 $ 1,351,156 Accounts payable, related parties 2,486,811 4,297,990 Retainage payable, related parties 372,770 697,770 Accrued expenses 2,502,842 1,704,014 Accrued expenses, related parties 4,138,642 4,023,231 Derivative financial instruments 376,450 - Current maturities of notes payable 24,789,732 18,215,803 Total current liabilities 35,522,364 (b)$ 30,289,964 Long Term Liabilities Notes payable, less current maturities 129,535,382 130,897,350 Other 775,003 800,002 Total long term liabilities 130,310,385 131,697,352 Commitments and Contingencies Members’ Equity Members’ capital, 13,139 units issued and outstanding 76,474,111 76,474,111 Accumulated (deficit) (17,646,983) (16,091,726) Total members’ equity 58,827,128 60,382,385 Total Liabilities and Members’ Equity $ 224,659,877 222,369,701 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 2 SOUTHWEST IOWA RENEWABLE ENERGY, LLC CONDENSED STATEMENTS OF OPERATIONS Three Months Ended December 31, 2009 Three Months Ended December 31, 2008 (Unaudited) (Unaudited) Revenues $ 50,748,439 $ - Cost of Goods Sold 48,854,151 - Gross Margin 1,894,288 - Selling, General, and Administrative Expenses 1,138,298 1,711,629 Operating Income (Loss) 755,990 (1,711,629) Other Income (Expense) Realized and unrealized losses on derivative financial instruments - (656,973) Interest income 13,163 46,134 Interest expense (2,330,384) - Miscellaneous income 5,974 5,340 Total (2,311,247) (605,499) Net (Loss) $ (1,555,257) (2,317,128) Weighted Average Units Outstanding—Basic & Diluted 13,139 13,139 Net (loss) per unit –basic & diluted $ ($118.37) ($176.35) Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 3 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Statements of Cash Flows Three Months Ended December 31, 2009 Three Months Ended December 31, 2008 (Unaudited) (Unaudited) Cash Flows from Operating Activities Net (loss) $ (1,555,257) $ (2,317,128) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation 4,762,765 7,524 Amortization 119,585 - Other (Increase) decrease in current assets: Accounts receivable 3,868,242 - Inventories (6,177,751) (7,520,931) Prepaid expenses and other (593,627) (186,766) Derivative financial instruments 263,688 - Due from broker (705,676) (1,447,694) Increase (decrease) in current liabilities: Accounts and retainage payable (1,471,914) 1,387,472 Derivative financial instruments 376,450 882,738 Accrued expenses 954,206 (5,007) Net cash (used in) operating activities (159,289) (9,229,792) Cash Flows from Investing Activities Purchase of property and equipment (1,482,004) (20,951,788) (Increase) in prepaid expenses and other - - Increase in restricted cash - (24,471) Net cash (used in) investing activities (1,482,004) (20,976,259) Cash Flows from Financing Activities Payments for financing costs (30,137) (74,501) Proceeds from long term borrowings 7,151,995 25,568,930 Payments on long term borrowings (2,005,000) (5,000) Net cash provided by financing activities 5,116,858 25,489,429 Net increase (decrease) in cash and cash equivalents 3,475,565 (4,716,622) Cash and Equivalents—Beginning of Period 7,455,084 6,557,394 Cash and Equivalents—End of Period 10,930,649 1,840,772 Supplemental Disclosures of Noncash Investing And Financing Activities Property, plant and equipment included in accounts and retainage payable 729,277 9,887,766 Interest capitalized and included in long term debt and accruals - 1,394,063 Bridge loan accrued interest included in long term debt 64,966 - Cash Paid for Interest 941,367 - Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 4 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Notes to Financial Statements (unaudited) December 31, 2009 Note 1:Nature of Business Southwest Iowa Renewable Energy, LLC (the “Company”), located in Council Bluffs, Iowa, was formed in March, 2005 to construct and operate a 110 million gallon capacity ethanol plant.The Company began producing ethanol in February 2009.During the quarter ended December 31, 2009, the Company operated at 100% of its 110 million gallon nameplate capacity.The Company sells its ethanol, modified wet distillers grains with solubles, and corn syrup in the continental United States.The Company sells its dried distillers grains with solubles in the continental United States, Mexico, and the Pacific Rim. Note 2:Summary of Significant Accounting Policies Basis of Presentation and other information The balance sheet as of September 30, 2009 was derived from the Company’s audited balance as of that date.The accompanying financial statements as of and for the three months ended December 31, 2009 and 2008 are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods.These unaudited financial statements and notes should be read in conjunction with the audited financial statements and notes thereto, for the year ended September 30, 2009 contained in the Company’s Annual Report on Form 10-K.The results of operations for the interim periods presented are not necessarily indicative of the results for the entire year. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. Cash & Cash Equivalents Accounting Policy The Company considers all highly liquid debt instruments purchased with a maturity of three months or less when purchased to be cash equivalents. Financing Costs Policy Financing costs are associated with the construction and revolving loans are recorded at cost and include expenditures directly related to securing debt financing.The Company amortizes these costs using the effective interest method over the terms of the agreements.The interest expense was capitalized during the development stage as construction in progress. Concentration of Credit Risk The Company’s cash balances are maintained in bank deposit accounts which at times may exceed federally-insured limits.The Company has not experienced any losses in such accounts. Revenue Recognition The Company sells ethanol and related products pursuant to marketing agreements.Revenues are recognized when the marketing company (the “customer”) has taken title to the product, prices are fixed or determinable and collectability is reasonably assured.The Company’s products are generally shipped FOB loading point.Until August 18, 2009, ethanol sales were handled through a marketing agreement with Lansing (“Lansing”); with the conclusion of the Lansing agreement, ethanol sales are handled through an ethanol agreement (the “Ethanol Agreement”) with Bunge North America, Inc. (“Bunge”), a related party.Syrup, distillers grains and solubles, and modified wet distillers grains with solubles are sold through a distillers grains agreement (the “DG Agreement”) with Bunge, which sets the price based on the market price to third parties.Marketing fees and commissions due to 5 Southwest Iowa Southwest Iowa Renewable Energy, LLC Notes to Unaudited Financial Statements Note 2: Summary of Significant Accounting Policies (Continued) the marketers are paid separately from the settlement for the sale of the ethanol products and co-products and are included as a component of cost of goods sold.Shipping and handling costs incurred by the Company for the sale of ethanol and co-products are included in cost of goods sold. Accounts Receivable Trade accounts receivable are recorded at original invoice amounts less an estimate made for doubtful receivables based on a review of all outstanding amounts on a monthly basis.Management determines the allowance for doubtful accounts by regularly evaluating individual customer receivables and considering customers’ financial condition, credit history and current economic conditions.As of December 31, 2009, management has determined no allowance is necessary.Receivables are written off when deemed uncollectible.Recoveries of receivables written off are recorded when received.Receivables from related parties are discussed below in Note 10. Investment in Commodities Contracts, Derivative Instruments and Hedging Activities The Company adopted new disclosure requirements, which require entities to provide greater transparency in interim and annual financial statements about how and why the entity uses derivative instruments, how the instruments and related hedged items are accounted for, and how the instruments and related hedged items affect the financial position, results of operations, and cash flows of the entity. The Company is exposed to certain risks related to ongoing business operations.The primary risks that the Company manages by using forward or derivative instruments are price risk on anticipated purchases of corn and sales of ethanol. The Company is subject to market risk with respect to the price and availability of corn, the principal raw material used to produce ethanol and ethanol by-products.In general, rising corn prices result in lower profit margins and, therefore, represent unfavorable market conditions.This is especially true when market conditions do not allow the Company to pass along increased corn costs to customers.The availability and price of corn is subject to wide fluctuations due to unpredictable factors such as weather conditions, farmer planting decisions, governmental policies with respect to agriculture and international trade and global demand and supply. Certain contracts that literally meet the definition of a derivative may be exempted from derivative accounting as normal purchases or normal sales.Normal purchases and normal sales are contracts that provide for the purchase or sale of something other than a financial instrument or derivative instrument that will be delivered in quantities expected to be used or sold over a reasonable period in the normal course of business.Contracts that meet the requirements of normal purchases or sales are documented as normal and exempted from the accounting and reporting requirements of derivative accounting. The Company enters into short-term cash, options and futures contracts as a means of securing corn for the ethanol plant and managing exposure to changes in commodity prices.In addition, from time to time, the Company enters into derivative contracts to hedge the exposure to price risk as it relates to ethanol sales.The Company maintains a risk management strategy that uses derivative instruments to minimize significant, unanticipated earnings fluctuations caused by market fluctuations.The Company’s specific goal is to protect the Company from large moves in commodity costs.All derivatives will be designated as non-hedge derivatives and the contracts will be accounted for as mark-to-market.Although the contracts will be effective economic hedges of specified risks, they are not designated as and accounted for as hedging instruments. As part of its trading activity, the Company uses futures and option contracts offered through regulated commodity exchanges to reduce risk and is exposed to risk of loss in the market value of inventories.To reduce that risk, the Company generally takes positions using cash and futures contracts and options.Accordingly, any realized or unrealized gain or loss related to these derivative instruments was recorded in the statement of operations as a component of non-operating income (expense) until the plant was operational.Once operational, the gains or lossesare included in revenue if the contracts relate to ethanol and cost of goods sold if the contracts relate to corn.During the development stage, the Company recorded a combined realized and unrealized loss of ($656,973) for the three months ended December 31, 2008 as a component of non-operating income. 6 Southwest Iowa Southwest Iowa Renewable Energy, LLC Notes to Unaudited Financial Statements Note 2: Summary of Significant Accounting Policies (Continued) There were no gains or losses on ethanol contracts during the three months ended December 31, 2009 or 2008. The derivative financial instruments asset (liability) of ($376,450) and $263,688 consists of 5,810,000 and 1,525,000 bushels of corn, respectively.There were no gallons of ethanol under contract at December 31, 2009 and September 30, 2009.Derivatives not designated as hedging instruments at December 31, 2009 and 2008 were as follows: Three Months Ended December 31, 2009 Three Months Ended December 31, 2008 Increase (decrease) in cost of goods sold due to derivatives related to corn costs: Realized $ (721,937 ) $ - Unrealized 640,138 - Total effect on cost of goods sold $ (81,799 ) $ - Total increase (decrease) to operating income due to derivative activities $ 81,799 $ - Inventory Inventory is stated at the lower of cost or market value using the first-in, first-out method.Market value is based on current replacement values, except that it does not exceednet realizable values and it is not less than the net realizable values reduced by an allowance for normal profit margin. Property and Equipment Property and equipment are stated at cost.Depreciation is computed using the straight-line method over the following estimated useful lives: Buildings 40 Years Process Equipment 10 Years Office Equipment 3-7 Years Maintenance and repairs are charged to expense as incurred; major improvements and betterments are capitalized. Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.An impairment loss would be recognized when estimated undiscounted future cash flows from operations are less than the carrying value of the asset group.An impairment loss would be measured by the amount by which the carrying value of the asset exceeds the fair value of the asset. In accordance with Company policies, management has evaluated the plant for possible impairment based on projected future cash flows from operations.Management has determined that its projected future cash flows from operations exceed the carrying value of the plant and that no impairment existed at December 31, 2009. 7 Southwest Iowa Southwest Iowa Renewable Energy, LLC Notes to Unaudited Financial Statements Note 2: Summary of Significant Accounting Policies (Continued) Income Taxes The Company has elected to be treated as a partnership for federal and state income tax purposes and generally does not incur income taxes.Instead, the Company’s earnings and losses pass through to the income tax returns of the members.Therefore, no provision or liability for federal or state income taxes has been included in these financial statements. Net (loss) per unit (Loss) per unit has been computed on the basis of the weighted average number of units outstanding during each period presented. Fair value of financial instruments The carrying amounts of cash and cash equivalents, derivative financial instruments, accounts receivable, accounts payable and accrued expenses approximate fair value.The carrying amount of long-term debt approximates fair value because the interest rates fluctuate with market rates and other rates currently available to the Company for similar issues of debt, taking into account the current credit risk of the Company. Note 3:Inventory Inventory is comprised of the following at: December 31, 2009 September 30,2009 Raw materials - corn $ 5,788,274 $ 1,401,680 Supplies and chemicals 1,567,648 1,335,874 Work in process 1,312,181 1,033,185 Finished goods 2,423,323 1,142,936 Total $ 11,091,426 $ 4,913,675 Note 4:Members’ Equity The Company was formed on March 28, 2005 to have a perpetual life with no limit on the number of authorized units.The Company was initially capitalized by an aggregate of $570,000 in exchange for 285 Series A membership units.In December 2005, the Company issued an additional 360 Series A membership units in exchange for $1,080,000.In March 2006, the Company completed a private placement offering with one membership unit at $6,000 being at risk and the remaining investment held in escrow until closing of the offering.The Company approved and issued 687 Series A and one Series B at risk membership units at $6,000 per unit for total proceeds of $4,128,000.The offering was closed in November 2006 with the issuance of 7,313 Series A membership units, 3,333 Series B membership units and 1,000 Series C membership units for total proceeds of In May 2007, 25 Series A membership units were issued to a development group for its efforts to develop the project.In addition, in May 2007, 135 Series A membership units were issued to a related party for its organizational services. 8 Southwest Iowa Southwest Iowa Renewable Energy, LLC Notes to Unaudited Financial Statements Note 4:Members’ Equity (Continued) At December 31, 2009 and September 30, 2009 outstanding member units were: A Units 8,805 B Units 3,334 C Units 1,000 The Series A, B and C unit holders all vote on certain matters with equal rights.The Series C unit holders as a group have the right to elect one Board member.The Series B unit holders as a group have the right to elect that number of Board members which bears the same proportion to the total number of Directors in relation to Series B outstanding units to total outstanding units.Series A unit holders as a group have the right to elect the remaining number of Directors not elected by the Series C and B unit holders. On March 7, 2008, the Company obtained a bridge loan in the maximum principal amount of $36,000,000 (the “Bridge Loan”).The Company entered into a Series C Unit Issuance Agreement (the “Series C Agreement”) with ICM, Inc. (“ICM”) in connection with ICM’s provision of a letter of credit (“LC”) to secure the Company’s repayment of the Bridge Loan.Under the Series C Agreement, the Company agreed to pay ICM a fee for its issuance of the LC equal to 6% per annum of the undrawn face amount of the LC.In the event that the LC or ICM makes any payment to Commerce Bank, N.A. (the “Bridge Lender”) that reduces amounts owed by the Company under the Bridge Loan (each, a “Bridge Loan Payment”), the Series C Agreement provides that the Company will immediately reimburse ICM for the amount of such Bridge Loan Payment by issuing Class C Units to ICM. The Bridge Loan matures on June 15, 2010, and in connection with it, ICM caused its lender to issue a letter of credit in favor of the Bridge Lender to secure the repayment of a portion of the Bridge Loan and the Company entered into a Second
